Citation Nr: 1811366	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for gout, to include as secondary to service-connected type 2 diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Board remanded the appeal for additional development.

In August 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in October 2017.  The Veteran and his representative were furnished a copy of such opinion in December 2017, with a notification letter informing them that they had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903.  In response, the Veteran and his representative submitted a January 2018 statement.  


FINDINGS OF FACT

1.  The Veteran's gout is related to service.

2.  The Veteran is prevented from securing and following substantially gainful employment as a result of the combined effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection-Gout

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

In a November 2010 statement, the Veteran contends that he began having pain and swelling in his feet in the 1970s, which was diagnosed as gout, and in the alternative, he contends that his service-connected diabetes make his gout worse.

Review of the Veteran's service treatment records (STRs) reveals the following relevant notes: June 6, 1971, complaint of aching feet for 8 months; June 26, 1970, complaint of sore right toe.

The Veteran was afforded VA examinations addressing his gout in March 2011 and December 2015.  The March 2011 examiner reported a diagnosis of recurrent gouty arthritis of hallux bilaterally and provided a negative nexus opinion.  The December 2015 examiner reported a diagnosis of gouty arthritis since the 1970s and also provided a negative nexus opinion.

The Board found that additional medical guidance was needed in order to address the Veteran's contentions regarding gout and its potential relation to his service.  As such, the Board requested the VHA opinion, which was received in October 2017.

While the VHA expert (R.M., M.D.), a physician Board-certified in Internal Medicine, opined that the Veteran's gout was not caused or aggravated by his service-connected diabetes, Dr. R.M. also opined that it is reasonable to believe that his gout started in the 1970s.  Dr. R.M. concluded that it is at least as likely as not that the Veteran's gout is related to service, explaining that the June 1970 STR showing a right toe complaint reveals a clinical diagnosis of gout.

In comparing the conflicting nexus opinions, it appears that they are the result of a professional difference of opinion regarding the service-related nature of the Veteran's gout.  The Board finds that the positive and negative nexus evidence, on which this case turns, is at least in a state of relative equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and as such, the Board finds that the evidence shows that his gout is related to service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  Accordingly, service connection for gout is warranted.

II. TDIU

Regarding the TDIU issue, in a December 2014 statement, the Veteran specifically asserts that his disability picture as a whole should be considered.  On an August 2013 TDIU claim form, the Veteran indicated that he became too disabled to work in January 2006 due to all of his service-connected disabilities.  Prior to the instant decision, the Veteran was service connected for the following disabilities: nephropathy with hypertension, rated as 60 percent disabling; unspecified anxiety disorder and depressive disorder, rated as 30 percent disabling; type 2 diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; traumatic arthritis of the lumbar spine, rated as 10 percent disabling; erectile dysfunction, rated as zero percent disabling; and hemorrhoids, rated as zero percent disabling.  Before the grant of service connection for gout in the instant decision, his combined rating for service-connected disabilities was 80 percent since August 14, 2013; since December 5, 2000, his combined disability rating was 70 percent.

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

Analysis

The record reflects that the Veteran is eligible for TDIU consideration on a schedular basis (even without consideration of the ultimate gout rating) because, from December 5, 2000, he has had two or more disabilities, with at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The question in this case is whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  The evidence regarding the Veteran's unemployability includes the Veteran's statements, VA treatment records, examination reports, and a VHA opinion.  The Board notes that, according to the August 2013 TDIU claim form, the Veteran completed four years of high school and worked as a mailman for the U.S. Postal Service until he became too disabled to work in January 2006.  He indicated that he does not have any additional training and retired because of his health, specifically his back pain from lifting heavy bags and diabetes-related health issues exacerbated by having to work outside in the weather.

The Veteran was afforded VA examinations and/or opinions in December 2015 and June 2016 separately addressing his mental illness and his other service-connected disabilities.  In December 2015, the Veteran was afforded a VA examination and social work and industrial survey.  According to the examiner, the Veteran's symptoms of anxiety and depression and associated functional impairment are mild, but he may experience mild difficulty responding appropriately to supervision and relating effectively to co-workers and mild difficulty sustaining persistence and pace and adapting to change from a mental health perspective.  The examiner opined that anxiety and depression alone do not preclude the Veteran from obtaining and maintaining substantially gainful employment.  Additionally, the examiner qualified such opinion by emphasizing it "ONLY applies to service-connected anxiety and depression.  It is beyond the scope of this examiner's practice to provide an opinion regarding the effects of general medical service-connected conditions on employment."

In another December 2015 examination addressing gout, mentioned above, the examiner also provided an opinion about the impact of the Veteran's service-connected disabilities on obtaining and maintaining substantially gainful employment.  This examiner also specifically limited the opinion to certain disabilities (erectile dysfunction, diabetes mellitus, degenerative joint disease (DJD) of the spine, hemorrhoids, and diabetic nephropathy) and excluded other disabilities (tinnitus and anxiety disorder).  The examiner opined: neither his erectile dysfunction nor his hemorrhoids has any impact on employment; his diabetes is controlled with oral agents, and he has not developed peripheral neuropathy, and therefore there is no impact on employment; his diabetic nephropathy is limited to an elevation in microalbumin excretion with normal renal function, and therefore, there is no impact on employment; and the Veteran's lumbar spine DJD is limited to L5/S1 without any history or evidence of radiculopathy, which should not impact him in obtaining gainful employment.

Because the Veteran asserted that his disabilities should be considered as a whole with regard to the TDIU issue, the Board found that additional medical guidance was needed in order to address whether the combined effects of the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  Accordingly, the Board obtained the October 2017 VHA opinion, discussed above.

The October 2017 expert opined that recurrent gouty attacks can limit the Veteran's ability to work, pointing out that he was not on optimal treatment.  None of the Veteran's other service-connected disabilities appear to have been considered in providing this opinion regarding the Veteran's ability to obtain and maintain substantially gainful employment.

In sum, none of the TDIU opinions considered the Veteran's disability picture as whole in light of his specific circumstances as to education, training, and work history and the combination of his service-connected disabilities.  In a December 2016 statement, the Veteran made several assertions.  He argued that his 30 percent rating for mental illness means he does not work well around people and has difficulty in any kind of stressful environment in addition to having concentration problems.  This assertion is supported by the December 2015 VA examiner who opined on the Veteran's mental health in relation to his employment, as discussed above.

Additionally, the Veteran made the following assertions: his tinnitus impacts his ability to understand what is being said on the telephone and when there is background noise; his hemorrhoids make sitting in one place extremely uncomfortable; and his lumbar spine would be aggravated by extended sitting and also by bending, twisting, and repetitive movement.  As such, he asserts that he cannot do an office job because of not being able to communicate effectively or work well in stressful environments and that he cannot even do janitor work because of the regular lifting it requires.  Furthermore, he argues that he cannot sit at a computer terminal for a prolonged time because such a job would require more concentration than he is capable of.

Given that the Veteran has no higher education or training other than high school and has solely worked as a mailman, a job which requires some physical activity, the Board finds that the combination of the functional effects of his service-connected disabilities prevent him from securing and following substantially gainful employment.  This finding pertains to the specific circumstances of this Veteran only.  Such finding is bolstered by that fact that the Veteran has been rated as 70 percent and 80 percent disabled since about 2000 and 2013, respectively, indicating that, as a result of his service-connected disabilities, VA has found such disabilities to cause impairment of earning capacity in a civilian occupation to a significant level.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Moreover, such determinations were made prior to the grant of service connection for gout in the instant decision.  The Board notes that the December 2015 VA examiner for gout indicated that the Veteran has four or more non-incapacitating exacerbations per year, and the VHA expert opined that recurrent gouty attacks can limit the Veteran's ability to work.

Therefore, in consideration of the available evidence and the Veteran's specific circumstances, as well as the grant of service connection for gout in the instant decision, the Board finds that the evidence is at least in equipoise regarding whether he is unable to obtain and retain substantially gainful employment as a result of his service-connected disabilities.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the combined effects of his service-connected disabilities are of such severity as to preclude him from securing or following substantially gainful employment, and thus, a TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for gout is granted.

A TDIU is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


